
	
		I
		112th CONGRESS
		2d Session
		H. R. 6133
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2012
			Mr. Westmoreland (for
			 himself and Mr. Nadler) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To provide clarity on the use of National Infantry Museum
		  and Soldier Center Commemorative Coin surcharges, the use of Abraham Lincoln
		  Commemorative Coin surcharges, and for other purposes.
	
	
		1.National Infantry Museum and
			 Soldier Center Commemorative Coin surchargesSection 6(b) of the National Infantry Museum
			 and Soldier Center Commemorative Coin Act (Public Law
			 110–357, 122 Stat. 3999) is amended by inserting before the
			 period at the end the following: , and for the retirement of debt
			 associated with building the existing National Infantry Museum and Soldier
			 Center.
		2.Abraham Lincoln
			 Commemorative Coin surchargesSection 7(b) of the Abraham Lincoln
			 Commemorative Coin Act (Public Law 109–285, 120 Stat. 1215) is amended by
			 striking Secretary to and all that follows through the end of
			 the subsection and inserting the following:
			
				Secretary
				as follows:(1)Forty percent, to the Abraham Lincoln
				Bicentennial foundation, to further its work.
				(2)Twenty percent each, to the Ford’s Theater
				Society, the National Trust for Historic Preservation President Lincoln’s
				Cottage fund, and the Abraham Lincoln Presidential Library and Museum, for the
				preservation and maintenance of their buildings and the contents of their
				buildings.
				.
		
